Citation Nr: 1701494	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1999 to June 2001.

This appeal came before the Board of Veterans' Appeals (Board) from April 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Huntington, West Virginia, respectively.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In a March 2015 decision, the Board granted a 10 percent rating for right foot hallux valgus post bunionectomy and a 10 percent rating for a painful scar of the right foot, and denied a total disability rating based on individual unemployability (TDIU).  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2016 memorandum decision, the Court set aside and remanded that part of that Board decision denying a TDIU.  As the Veteran did not challenge the other issues addressed in the March 2015 Board decision, the Court dismissed the appeal as to those issues.

The Board notes that the Veteran has filed a timely notice of disagreement (NOD) with regard to a November 2014 RO decision that increased the disability rating for the Veteran's service-connected bilateral flatfoot disability to 30 percent, effective June 17, 2014.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in August 2016 and is currently processing the Veteran's claim.  As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the appeal must be remanded for due process and to allow additional development.

VA received the Veteran's claim for a TDIU on February 19, 2008.  As noted in the introduction, the Veteran has filed an NOD with respect to the effective date assigned for the grant of a 30 percent disability rating for his bilateral flatfoot disability.  As the claim for an earlier effective date for the bilateral flat foot disability may affect the claim for a TDIU, these claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran asserts that he is entitled to TDIU due to service-connected disabilities, including his right foot hallux valgus and scar.  The appeal is remanded to allow the Veteran to provide clarification regarding his previous work experience and education.  

On a VA Form 21-4192 received in February 2008, the Veteran indicated that he last worked as a TSA agent in July 2004, and left that job due to his back pain and bilateral flat feet disabilities.  The claims file includes a VA medical record dated in March 2010 which shows that the Veteran was then working part-time as a leasing agent.  Other VA medical records dated in January and in March 2011 show that he was working as a property manager at an apartment complex at that time.  Another VA medical record dated in January 2014 reflects that he was working at a store "pushing carts."  On remand, the Veteran should be asked to provide further details about his employment history between July 2004 and July 2014 to include his occupation, job requirements, and salary.   

The VA Form 21-4192 received in February 2008 also shows that the Veteran was enrolled in community college for at least one year.  Subsequent VA medical records reflect that the Veteran graduated from college with a degree related to business and/or real estate.  On remand, the Veteran should also be asked to provide further details about his education history.  

Finally, the Board notes that additional relevant VA medical records were added to the Veteran's claims folder, in Virtual VA, in October 2014 after the last readjudication of this appeal by way of the March 2013 supplemental statement of the case.  Thus, the AOJ should consider that evidence in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than June 17, 2014, for the award of a 30 percent rating for bilateral flat feet.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain clarification from the Veteran regarding his work history, particularly between July 2008 and July 2014.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers etc.) documenting marginal employment, if any, due to his service-connected disabilities, that is, any jobs obtained and maintained that resulted in earned annual income not exceeding the poverty threshold for one person.  All actions to obtain the aforementioned requested information should be documented fully in the claims file.

3.  Ask the Veteran to provide details about his educational background, including any college-level and/or other advanced degrees held.  All actions to obtain the aforementioned requested information should be documented fully in the claims file.

4.  Ask the Veteran to identify any additional medical records pertaining to his service-connected disabilities, particularly between July 2008 and July 2014, which are not already of record.  The RO should take appropriate measures to request copies of any outstanding records that are identified and associate them with the claims file.  Any negative response should be in writing and associated with the claims file. 

5.  Then, readjudicate the claim for a TDIU, with consideration of all of the evidence added to the claims folder since the March 2013 supplemental statement of the case, to include additional VA medical records added to Virtual VA in October 2014.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

